 Case 4:17-cv-00021-WTM-CLR Document 76 Filed 08/13/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


OWNERS INSURANCE COMPANY,


      Plaintiffs,

V.                                                 CASE NO. CV417-021


THE REMODELING DEPOT, INC.,
KENNETH WAYNE HOSTI, JOANN
LYON, and MICHAEL E.
LINDSEY,

      Defendants.




                                      ORDER


     Before the Court is the parties' Joint Stipulation of

Voluntary Dismissal with Prejudice. {Doc. 75.) Pursuant to

Federal     Rule     of        Civil    Procedure         41(a) (1)(A)(ii),       a

plaintiff may dismiss an action by filing "a stipulation of

dismissal    signed       by    all    parties    who     have    appeared."     As

requested    by    the    parties,      this     action    is    DISMISSED     WITH

PREJUDICE.    Each        party       shall    bear     its      own   costs    and

attorneys' fees. The            Clerk of Court is DIRECTED to close

this case.


     SO ORDERED th is                 day of August 2020.




                                          WILLIAM T. MOORE,
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN      DISTRICT OF GEORGIA
